DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 15 and 18-26 are pending.  Claim 19 is withdrawn.  Claims 15, 18 and 20-26 are presented for examination. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 15, 18 and 20-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, the Examiner will address Applicant’s arguments regarding the Desimone reference below (as the claims are now obvious over Desimone rather than anticipated by Desimone). In particular, Applicant contends that Desimone uses a chemical method and thus the controller is entirely different from Applicant’s controller which requires features (e), (f) and (g). However, even if Desimone uses a somewhat different process to effect 3D printing, the Examiner maintains that Desimone’s controller controls the light emitting and the speed of lifting as outlined at Section 4 (pages 27-29). Therefore, the Examiner maintains that the claims are obvious over Desimone as newly presented below.
The Applicant further argues that Desimone fails to teach changing the speed. However, the Examiner contends that this feature is obvious over Desimone as Desimone teaches use of a 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "relatively low speed" and “relatively high speed” in claim 23 are relative terms which renders the claim indefinite.  The terms "relatively low speed" and “relatively high speed” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 15, 18 and 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desimone et al. (WO 2014/126837).

Regarding claims 15, 18 and 20-26, Desimone teaches a 3D printing apparatus (claim 19) comprising: a resin tank (see Figure 2, 12 and Example 3, page 32) comprising a transparent bottom plate (Figure 2) and filled with a liquid photopolymer resin (claim 19) that may be heated during operation (Figure 26); an object bed with a lower surface parallel with the bottom plate and placed with a predetermined gap between the bottom surface of the object bed and the transparent bottom plate that is an initial gap when the apparatus is initialized and forms a partial thickness of a first image thickness (claim 19 and Figure 1); a lifting drive which drives the object bed to move up (2nd paragraph, page 17) continuously (bottom of page 25) thereby changing the gap; an image light emitter which is placed under the resin tank and emits a first-layer image light and then a second-layer image light toward the bottom plate (Figures 1 and 2 and page 26); a controller which controls the image light emitter to emit the first image light, maintain emitting, then starts emitting the second-layer image light, and controls the lifting drive 
Desimone fails to explicitly teach the controller controlling the lifting driver to change the speed during the first emitting and second emitting whereby a low speed is used at a beginning stage of the light emitting and a faster speed is used at the end of the emitting. However, Desimone does teach using a controller to control a speed of lifting according to various parameters during the process (page 28, lines 1-16). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the controller to change the speed at a beginning and ending stage of emitting as claimed .

Conclusion
	Claims 15 and 18-26 are pending.
	Claim 19 is withdrawn.
	Claims 15, 18 and 20-26 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S WALTERS JR/
January 5, 2021Primary Examiner, Art Unit 1796